Citation Nr: 0620269	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-35 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1951 to September 
1953.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, AL

The veteran provided testimony before a Veterans Law Judge at 
the RO in December 2005; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records are not available 
except for a separation examination with a notation that the 
veteran had a history of eye problems and had undergone eye 
surgery in 1953.  

Attempts have been made by the RO to acquire additional 
records without success.  There may or may not be additional 
avenues yet untaken which could provide additional service 
records.  However, this may be unnecessary if additional 
medical opinion is obtained with regard to current 
complaints.

The Court has held that special obligations rest on VA when 
veteran's service medical records (SMR) are missing.  See, 
e.g., Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  In 
fact, the Court has held that attempts must then be made by 
VA to notify and assist the appellant in obtaining evidence 
from alternate sources, which could be considered in lieu of 
missing SMRs.  See Smith v. Brown, 10 Vet. App. 44, 48 
(1996); Layno v. Brown, 6 Vet. App. 456,469 (1994).  

In any event, when a veteran's SMRs are unavailable, the VA's 
duty to assist, the duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).

In order to bolster the collaborative evidence, additional 
data have been provided by the veteran.

The veteran's ex-wife, BHR, submitted a sworn affidavit to 
the effect that he had had tear duct surgery in 1968 when she 
was still married to him.

Of record is a report of a VA examination in 1976 when the 
veteran reported having had surgery on his right eye for 
artificial tear ducts.  On examination, he clarified that he 
had had occasional pain in the right eye and had had a tear 
duct operation on the left eye in Detroit in 1969.  On 
examination, the examiner found astigmatism and early 
presbyopia.

Private hospital report from March 1988 confirms that the 
veteran underwent left dacryocystorhinostomy with silicone 
intubation due to chronic left dacryocystitis.  The surgical 
report noted that some 20 years before, he had undergone 
surgery wherein a glass tube was inserted into the tear duct.  
Several years before the 1988 procedure, he had extruded the 
tube and he had needed revision.  

A statement was received from Dr. AH in July 2003, to the 
effect that the veteran had developed tear duct dysfunction 
in 1953 while in service; and he had had tear duct surgery in 
1968 and 1988 after leaving service.  His eye sight was now 
diminished and he was disabled.  Recently he had had retinal 
bleeding and was undergoing surgical correction.

Several statements are in the file from TC, M.D., dated in 
July 2003 and since.  One such document was as follows:

(The veteran) in 1953 [in service] 
developed tear duct dysfunction and had 
to have tear duct surgery in 1968 and 
1988 after leaving the service.  (The 
veteran)'s current visual acuity is 20/25 
in the right eye and 20/80 in the left 
eye.  His eyesight is diminished somewhat 
due to diabetic retinopathy and posterior 
capsule opacification in the left eye.  
(The veteran) has had some retinal 
bleeding because of diabetes and is 
undergoing treatment for that at this 
time.

At the hearing, the veteran provided credible testimony as to 
his history of eye problems.  He reported that he had 
undergone his initial bilateral tear duct obstruction and 
surgery procedures at the 97th General Hospital, Frankfurt, 
Germany while in service in 1953.  Tr. at 2, 6-7, 8.  He had 
had surgery in 1968 and 1988 for similar problems and 
revision of the initial implanted tube.  Tr. at 8.  It was 
noted that several (4 1/2 -5) months after service, he 
attempted to get a job with General Motors and was unable to 
see the eye chart.  Tr. at 16.

Thus, a review of what evidence is now available, and even 
assuming that the veteran had had eye problems in service 
which required surgery for his tear ducts in 1953, the 
question remains as to what residuals he may have had 
thereafter, and which of his current problems are in any way 
attributable thereto.  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 38 C.F.R. § 3.310(a) (2005).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for the claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Given that the medical opinion now of record comprehensively 
discusses current problems and historical problems, but does 
not provide a definitive nexus between the two, the Board 
finds that additional development in that regard would be 
helpful. 

Accordingly, the case is REMANDED for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).

The RO 
should 
attempt 
to pursue 
all 
collatera
l sources 
for SMRs 
as 
suggested 
in 
pertinent 
VA 
manuals 
and in 
accordanc
e with 
Court 
directive
s 
described 
above.  
In 
particula
r, it 
would be 
helpful 
to have 
some 
additiona
l records 
from 1953 
from the 
97th 
General 
Hospital, 
Frankfurt
, Germany 
to 
include 
the 
history 
at the 
time of 
surgical 
procedure
s.

The 
veteran 
should be 
asked if 
he has 
additiona
l 
documenta
tion with 
regard to 
his 
attempts 
to obtain 
employmen
t soon 
after 
service 
which 
were 
purported
ly 
nonproduc
tive due 
to his 
visual 
problems.  
Contempor
ary 
letters 
or other 
communica
tions to 
friends, 
employmen
t 
physical 
report, 
statement
s from 
fellow 
workers, 
friends 
or 
family, 
etc. 
would be 
helpful 
in that 
regard.

2.  The 
case 
should be 
forwarded 
to an 
appropria
te 
physician 
for an 
opinion 
as to the 
following
: (a) 
what are 
all of 
the 
veteran's 
current 
eye 
problems; 
(b) if 
determina
ble, what 
did the 
veteran 
experienc
e in 
service 
with 
regard to 
both 
eyes; (c) 
what were 
the 
residuals 
of eye 
problems 
in 
service 
demonstra
ted then 
and 
since; 
(d) did 
the 
veteran's 
in-
service 
and post-
service 
eye 
problems, 
including 
but not 
limited 
to tear 
duct 
problems, 
in any 
way 
cause, 
contribut
e to or 
otherwise 
impact on 
his other 
eye 
problems 
including 
cataracts 
or 
retinal 
hemorrhag
ing.  All 
evidence 
should be 
made 
available 
to the 
examiner.

3.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
the 
decision 
remains 
unsatisfa
ctory, a 
SSOC 
should be 
issued, 
and the 
veteran 
and his 
represent
ative 
should be 
afforded 
a 
reasonabl
e 
opportuni
ty to 
respond.  
The case 
should 
then be 
returned 
to the 
Board for 
further 
appellate 
review.  
The 
veteran 
need do 
nothing 
further 
until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


